DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 21 December 2021.  Claims 11-19, 21, and 23-26 are pending in the application. Claims 1-10, 20 and 22 have been canceled. Claims 26 is newly submitted.
This application is a continuation of Application Serial No. 16/269,562, filed on 06 February 2019, now US Patent 10,680,146, which is a divisional of application Serial No. 15/087,365, filed on 31 March 2016, now US Patent 10,249,802.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 11 recites the limitation "the lateral third face" in line 12 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 19, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al,. US PG Pub. 20180204989 A1, newly cited.
With respect to claim 11, Aoyagi discloses a light emitting element (101, fig. 7) comprising: a first face (surface 113, fig. 5), a second face (opposing surface 113, fig. 5) opposing the first face (surface 113, fig. 5), a plurality of lateral faces (side surface, fig. 5) extending between the first face (surface 113, fig. 5) and the second face (opposing surface 113, fig. 5), a plurality of corners (120, fig. 5) where the second face (opposing surface 113, fig. 5) meets two of the plurality of lateral faces (side surface, fig. 5), and a pair of electrodes (140 and 150, fig. 6) on a second face (opposing surface 113, fig. 5) side of the light emitting element (101, fig. 7), wherein the plurality of lateral faces (side surface, fig. 5) includes a first lateral face (side surface, fig. 5), a second lateral face (side surface, fig. 5) opposite the first lateral face (side surface, fig. 5), a third lateral face (side surface, fig. 5), and a fourth lateral face (side surface, fig. 5) opposite the third lateral face (side surface, fig. 5), and wherein the plurality of corners (120, fig. 5) includes a first corner (120, fig. 5) where the second face (opposing surface 113, fig. 5) meets the first lateral face (side surface, fig. 5) and the lateral third face (side surface, fig. 5), and a second corner (120, fig. 5) where the second face (opposing surface 113, fig. 5) meets the first lateral face (side surface, fig. 5) and the fourth lateral face (side surface, fig. 5); a light transmissive member (108, fig. 5 and fig. 7) covering a portion of the first lateral face (side surface, fig. 5) and a portion of an edge where the first 

However, Aoyagi does not show in Fig. 2 that the first and second corners (120, fig. 5) are exposed from the light transmissive member. Aoyagi in figure 5 and 7 show that the light transmissive member (108, fig. 5 and fig. 7) has first and second corners (120, fig. 5) that are exposed.

    PNG
    media_image1.png
    270
    560
    media_image1.png
    Greyscale

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the exposed corner of the light emitting element since this can improve the light emitting efficiency.
With respect to claim 12, Aoyagi discloses wherein: the covering member (201, fig. 2 and 8) comprises: a first covering member (201, fig. 2 and 8) that covers the lateral faces (side surface, fig. 5) of 
With respect to claim 13, Aoyagi discloses wherein: the light transmissive member (108, fig. 5 and fig. 7) has a first face (surface 113, fig. 5) that is flush (as shown in figure 5 that the light transmissive member is flush with first face of LED element) with the first face (surface 113, fig. 5) of the light emitting element (101, fig. 7), the wavelength converting member (107, fig. 7) is rectangular in a top view (see Fig. 3) and has a first face (surface 113, fig. 5) opposing the first face (surface 113, fig. 5) of the light emitting element (101, fig. 7), the wavelength converting member (107, fig. 7) further covers the first face (surface 113, fig. 5) of the light transmissive member (108, fig. 5 and fig. 7), and four corner (120, fig. 5) portions of the first face (surface 113, fig. 5) of the wavelength converting member (107, fig. 7) are exposed from the light transmissive member (108, fig. 5 and fig. 7).  
With respect to claim 14, Aoyagi discloses wherein the corner (120, fig. 5) portions of the first face (surface 113, fig. 5) of the wavelength converting member (107, fig. 7) are covered by the covering member (201, fig. 2 and 8).  However, Aoyagi does not show that the all four corner portion of the first face of the wavelength converting member are covered by covering member 201.
However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include covering layer to protect the all four corner 120, since this can protect the light emitting element from being damage when assembling.
With respect to claim 15, Aoyagi discloses wherein: the light transmissive member (108, fig. 5 and fig. 7) has a first face (surface 113, fig. 5) that is flush (as shown in figure 5 that the light transmissive member is flushed with first face of LED element) with the first face (surface 113, fig. 5) of the light emitting element (101, fig. 7), the wavelength converting member (107, fig. 7) is rectangular in a top view and has a first face (surface 113, fig. 5) opposing the first face (surface 113, fig. 5) of the light emitting element (101, fig. 7), and the first face (surface 113, fig. 5) of the wavelength converting member (107, fig. 7) are covered by the light emitting element (101, fig. 7) and the light transmissive member (108, fig. 5 and fig. 7) except for four corner (120, fig. 5) portions.  

With respect to claim 19, Aoyagi discloses wherein the exterior of the light transmissive member (108, fig. 5 and fig. 7) is tilted outwardly (as shown in figure 7 that layer 108 is tilted outwardly from the opposing surface of 113) from the second face (opposing surface 113, fig. 5) side of the light emitting element (101, fig. 7) towards a first face (surface 113, fig. 5) side of the light emitting element (101, fig. 7).  

With respect to claim 21, Aoyagi discloses wherein the first, second, third, and fourth corners (120, fig. 5) of the light emitting element (101, fig. 7) are covered by the covering member (201, fig. 2 and 8; column 6, lines 7-15), as shown in Figs. 2 and 3.  
With respect to claim 23, Aoyagi discloses wherein: the light emitting element (101, fig. 7) comprises a light transmitting substrate (102, fig. 7) and a semiconductor stack (103, fig. 7), and the light transmitting substrate (102, fig. 7) is disposed on a first face side (top side of 113, fig. 7)  of the light emitting element (101, fig. 7), and the semiconductor stack 103 is disposed on the second face side (bottom side 113, fig. 5) of the light emitting element (101, fig. 7).  
With respect to claim 24, Aoyagi discloses wherein: the light transmissive member (108, fig. 5 and fig. 7) is made of a light transmissive resin (¶0036;transparent resin), and the covering member (201, fig. 2 and 8) is made of a light reflecting resin (¶0047).  
With respect to claim 25, Aoyagi discloses wherein the first face (surface 113, fig. 5) of the light emitting element (101, fig. 7) is covered by the light transmissive member (108, fig. 5 and fig. 7), see 110 in Fig. 4C and paragraph [0043]..  
With respect to claim 26, Aoyagi discloses wherein outer lateral faces (side surface, fig. 5) of the covering member (201, fig. 2 and 8) form outermost lateral faces (side surface, fig. 5) of the light emitting device (100, fig. 7), and wherein an outer lower face of the covering member (201, fig. 2 and 8) forms a portion of the outermost lower face of the light emitting device (100, fig. 7)


s 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al,. US PG Pub. 20180204989 A1, newly cited.
With respect to claim 17-18, Aoyagi discloses as applied to claim above however Aoyagi did not discloses wherein a difference between a thermal expansion coefficient of the covering member (201, fig. 2 and 8) and a thermal expansion coefficient of the light emitting element (101, fig. 7) is smaller than a difference between a thermal expansion coefficient of the light transmissive member (108, fig. 5 and fig. 7) and the thermal expansion coefficient of the light emitting element (101, fig. 7), wherein a thermal expansion coefficient of the covering member (201, fig. 2 and 8) is lower than a thermal expansion coefficient of the light transmissive member (108, fig. 5 and fig. 7).  However since Aoyagi et al., uses the same material for the light transmissive member 108 and covering member 201 as Applicant (see Applicant’s publication ¶0136 and ¶0144), it would have been obvious to the skilled artisan that a difference between a thermal expansion coefficient of the covering member 201 (which is silicone) and a thermal expansion coefficient of the light emitting element is smaller than a difference between a thermal expansion coefficient of the light transmissive member 108 (which is epoxy resin) and the thermal expansion coefficient of the light emitting element (101, fig. 7).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19, 21, 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-24 of U.S. Patent No. 10,249,802 in view of Aoyagi et al,. US pg pub. 20180204989 A1. Although the claims at issue are not identical they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a light emitting element, having a first face and second face, plurality of side/lateral faces, pair of electrodes on the second face side of the light emitting element, light transmissive member covering a portion of first face, and a portion of an edge where side face meets second face of the light emitting element, where are the corner are exposed from the light transmissive member, wherein the light transmissive member has a first face that is flush with the first face of the light emitting element, and -3-Atty. Dkt. No. 100415-0217the first face of the light emitting element and the first face of the light transmissive member are covered by a wavelength converting member, and the pair of electrodes are exposed from the covering member, and wherein light transmissive member is tilted outwardly from the second face side towards the first face side of the light emitting element, wherein four corners covered by the covering member furthermore it would been it 
.
Response to Arguments
Applicant’s arguments with respect to claims 11-19, 21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822